PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,929,619
Issue Date: 23 Feb 2021
Application No. 16/315,655
Filing or 371(c) Date: 7 Jan 2019
Attorney Docket No. GBBJZY002-PKG


:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed March 14, 2022, which is being treated as a request under 37 CFR 3.81(b) to correct the name of the assignee on the front page of the above-identified patent by way of a Certificate of Correction.

The petition is hereby DISMISSED.  

Petitioner, in effect, requests issuance of a Certificate of Correction to correct assignee’s name from “Glabal” to “Global” on the previously submitted PTOL-85B and such error was mistakenly made.  

37 CFR 3.81(b), effective June 25, 2004, reads:

After payment of the issue fee: Any request for issuance of an application in the name of the assignee submitted after the date of payment of the issue fee, and any request for a patent to be corrected to state the name of the assignee, must state that the assignment was submitted for recordation as set forth in § 3.11 before issuance of the patent, and must include a request for a certificate of correction under § 1.323 of this chapter (accompanied by the fee set forth in § 1.20(a)) and the processing fee set forth in § 1.17(i) of this chapter [emphasis added].  See also MPEP 1481.01.



Section 1481.01, Correction of Assignees’ Names, of the Manual of Patent Examining Procedures (MPEP) states, in part:

	“The Transmittal Form portion (PTOL-85B) of the Notice of Allowance
	Provides a space (item 3) for assignment data which should be completed
	in order to comply with 37 CFR 3.81(b).  Unless an assignee’s name and 
	address are identified in the appropriate space for specifying the assignee,
 	(i.e., item 3 of the Transmittal Form PTOL-85B), the patent will issue to 
	the applicant.  Assignment data printed on the patent will be based
	solely on the information so supplied.

	Any request for the issuance of an application in the name of the assignee
	submitted after the date of payment of the issue fee, and any request for
	a patent to be corrected to state the name of the assignee must:

		(A) state that the assignment was submitted for
	recordation as set forth in 37 CFR 3.11 before issuance of patent;
		(B) include a request for certificate of correction 
	under 37 CFR l.323 along with the fee set forth in 37 CFR 1.20(a); and
		(C) include the processing fee set forth in 37 CFR 1.17(i).”

A review of records reveal that the assignment document was recorded at Reel: 049631, Frame: 0988 on January 7, 2019.  A recordation cover sheet identifies Glabal Tone Communication Technology Co., Ltd. as the receiving party residency and the assignment identifies Glabal Tone Communication Technology Co., Ltd, as the name of assignee. Also, the Issue Fee Transmittal Form (PTOL-85B) reveals that the name of the assignee to be printed on the patent as Glabal Tone Communication Technology Co, Ltd.  However, the present petition requests that the assignee’s name be changed to Global Tone Communication Technology Co., Ltd.  For this reason, the petition cannot be granted at this time.

Telephone inquiries concerning this decision on petition should be directed to Cheryl 
Gibson-Baylor at (571) 272-3213.



/Cheryl Gibson-Baylor/
Cheryl Gibson-Baylor
Paralegal Specialist
Office of Petitions